         Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
 U.S. EQUAL EMPLOYMENT                            :
 OPPORTUNITY COMMISSION                           :
                                                  :   Civil Action No. 2:19-cv-01242-DSC
                       Plaintiff,                 :
                                                  :
                 v.                               :
                                                  :
 CENTER ONE, LLC                                  :
                                                  :
                       Defendant.                 :
                                                  :

      BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR PARTIAL DISMISSAL

I.      MATTER BEFORE THE COURT

        Defendant Center One, LLC, by and through the undersigned counsel, files this Brief in

Support of its Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

II.     FACTUAL HISTORY

        A.     Procedural History

        On September 27, 2019, Plaintiff Equal Employment Opportunity Commission filed a

Complaint in Civil Action against Defendant Center One, LLC, asserting claims of discrimination

on the basis of religion in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq. (“Title VII”). See generally, Doc. No. 1. The Complaint asserts two alleged

causes of action: Count I – “Denial of Reasonable Accommodation of Religion” in violation of

Title VII, and Count II – “Constructive Discharge Because of Religion” in violation of Title VII.

Id. at pp. 6-7. Defendant now timely moves for dismissal of Plaintiff’s Complaint for failure to

state a claim upon which relief can be granted.
           Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 2 of 11



         B.       Statement of Alleged Facts1

         Demetrius Ford was formerly briefly employed as a Customer Service Specialist for the

Defendant, from on or about September 12, 2016 through October 19, 2016. Doc. No. 1 at ¶ 14.

The Complaint alleges that Mr. Ford is an adherent of Messianic Judaism, a religious faith he

sincerely held throughout the course of his employment with Defendant, and that Mr. Ford’s

sincerely held belief and practice prohibited him from working on certain religious holidays/holy

days observed by the adherents of his faith. Id. at ¶¶ 15-16.

         The Complaint alleges that, in observance of his faith, Mr. Ford did not attend work on

October 3, 2016 and October 4, 2016, and was subsequently issued “disciplinary points” by the

Defendant. Id. at ¶¶ 16. The Complaint alleges that, upon returning to work, Mr. Ford completed

a request to change his schedule in anticipation of the upcoming Yom Kippur holiday, indicating

that he required the change in his schedule “for personal reasons.” Id. at ¶ 22. The Complaint

alleges that Defendant’s Human Resources generalist directed that Mr. Ford provide

documentation from his religious congregation confirming the dates of any upcoming religious

holidays for which he was requesting time off. Id. at ¶ 23. The Complaint further alleges that

Ford was “unable to locate” his religious leader because his previous congregation had dissolved,

and thus unable to provide certification from a prospective congregation. Id. at ¶ 25. Instead, Mr.

Ford provided the Defendant with religious calendars obtained from internet sources. Id. at ¶ 26.

         The Complaint alleges that, on October 12, 2016, Mr. Ford met with Defendant’s personnel

at an Employee Review Committee (“ERC”) meeting to discuss his absences, and that, during that

meeting, Defendant’s Vice President of Human Resources “reiterated Defendant’s requirements



1
  Defendant sets forth the facts as alleged in Plaintiff’s Complaint for purposes of this Motion to Dismiss only, and
reserves the right to answer and deny any and all facts and allegations.


                                                          2
          Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 3 of 11



that [he] obtain documentation from his congregation confirming the dates of any religious holiday

for which he was requesting time off.” Id. at ¶¶ 27-29. The Complaint alleges that Mr. Ford did

not appear for work on October 12, 2019 in observance of a religious holiday, and was thereafter

assessed an absence point under Defendant’s’ progressive discipline policy. Id. at ¶ 32-33. The

Complaint alleges that, one week later, on October 19, 2019, Mr. Ford informed the Defendant

that he was resigning employment based on the fact that “there were more Jewish holidays soon”

and that “he knew Defendant would discharge him if he took time off to observe those holidays.”

Id. at ¶¶ 39-40. On this basis, the Complaint alleges that Mr. Ford was subjected to constructive

discharge, as he felt compelled to resign based on Defendant’s refusal to provide him with a

reasonable accommodation for his religion in the form of excused days off for religious holidays.

Id. at ¶¶ 42.

III.    ARGUMENT

        A.      Standard of Review

                i.     Rule 12(b)(6)

        The Defendant, pursuant to Rule 12(b)(6), bears the burden of demonstrating that the

plaintiff has failed to state a claim upon which relief can be granted. Kehr Packages, Inc. v.

Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991). The United States Supreme Court set forth the

standard federal courts shall use to analyze a motion to dismiss in Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). Under Twombly, blanket assertions of entitlement to relief do not satisfy

Rule 12(b)(6) and “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Id. at 570. A plaintiff must plead “enough facts to state a claim to relief that

is plausible on its face” and carries the burden to move “their claims across the line from

conceivable to plausible, or the complaint must be dismissed.” Id. “Where the well-pleaded facts



                                                 3
          Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 4 of 11



do not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged-but it has not ‘shown’-that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S.

662 (2009) (quoting Fed. Rule Civ. Proc. 8(a) (2)). Furthermore, Twombly holds that a Plaintiff

must allege “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. Moreover, a Court need not accept Plaintiff's legal conclusions

and is not bound “to accept as true a legal conclusion couched as a factual allegation.” Customers

Bank v. Municipality of Norristown, 942 F.Supp.2d 534, 539 (E.D. Pa. 2013).

       Following Iqbal and Twombly, the Third Circuit Court of Appeals set forth a three-part

analysis when determining whether a complaint survives a 12(b)(6) motion to dismiss, including

(1) determining whether the plaintiff set forth the elements needed to state a claim; (2) separating

well-pleaded factual allegations from mere conclusions; and (3) determining from these well-

pleaded factual allegations whether they “plausibly give rise to an entitlement for relief.” Santiago

v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). Again, while all well-pleaded facts in a

complaint are assumed to be true and all reasonable inferences are to be drawn in favor of a

plaintiff, “courts are not, however, bound to accept as true legal conclusions couched as factual

allegations, or accept as true unsupported conclusions and unwarranted inferences.” Schuylkill

Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997).

       B.      Count I of Plaintiff’s Complaint Fails to State a Claim of Denial of Reasonable
               Accommodation of Religion

       To prevail on a failure to accommodate religious discrimination claim under Title VII, a

plaintiff must show that (1) he holds a sincere religious belief that conflicts with a job requirement;

(2) he informed his employer of the conflict; and (3) he was disciplined for failing to comply with

the conflicting requirement. Webb v. City of Phila., 562 F.3d 256, 259 (3d Cir. 2009). Courts of

the Third Circuit equate “discipline” in this context with “an adverse employment action.”

                                                  4
         Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 5 of 11



Mohammed v. Schneider Nat’l Carriers, Inc., No. 18-0642, 2018 U.S. Dist. LEXIS 176855, *5

(W.D. Pa. Oct. 18, 2018) (citing Brown v. Vanguard Grp., Inc., No. 16-946, 2017 U.S. Dist. LEXIS

12853, *35 n.11 (E.D. Pa. Jan. 30, 2017); Martin v. Enter. Rent-A-Car, No. 00-6029, 2003 U.S.

Dist. LEXIS 1191, *26 (E.D. Pa. Jan. 15, 2003)).

               1.     Defendant’s Alleged Actions do not Constitute Adverse Employment
                      Action

       The United States Court of Appeals for the Third Circuit has defined an “adverse

employment action” under Title VII as “an action by an employer that is serious and tangible

enough to alter an employee’s compensation, terms, conditions, or privileges of employment.”

Storey v. Burns Int’l Sec. Servs., 390 F.3d 760, 764 (3d Cir. 2004). Examples of adverse

employment actions include termination, cuts in pay or benefits, or circumstances amounting to

constructive discharge. Higgins v. Gonzales, 481 F.3d 578, 584 (8th Cir. 2007). Adverse

employment actions may also include demotions and transfers to less desirable positions. Clowes

v. Allegheny Valley Hosp., 991 F.2d 1159, 1161 (3d Cir. 1993). “[An] adverse employment action

must be one that produces a material employment disadvantage.” King v. City of New Kensington,

No. 06-1015, 2008 U.S. Dist. LEXIS 76485, *26 (W.D Pa. Sept. 30, 2008) (quoting Higgins, 481

F.3d at 584). “Although direct economic harm is an important indicator of a tangible adverse

employment action, it is not the sine qua non. If an employer’s act substantially decreases an

employee’s earning potential and causes significant disruption in his or her working conditions, a

tangible adverse employment action may be found.” Durham Life Ins. Co. v. Evans, 166 F.3d 139,

153 (3d Cir.1999)

       Accepting the allegations of the instant Complaint for the purposes of this motion, the

Complaint asserts no adverse employment action taken by Defendant as defined herein. Rather,

Plaintiff alleges that Mr. Ford was subjected to disciplinary “points” (which did not yield any

                                                5
          Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 6 of 11



actual discipline) and was requested to participate in a telephone conference to discuss his prior

absences. Courts of the Third Circuit have dismissed claims based on a Plaintiff’s failure to plead

facts sufficiently demonstrating adverse employment action pursuant to Fed. R. Civ. P. 12(b)(6).

See, e.g., Leitch v. MVM, Inc., No. 03-4344, 2004 U.S. Dist. LEXIS 14307, **19-20 (E.D. Pa. July

21, 2004) (plaintiffs failing to allege a “significant change in employment status” failed to plead

adverse action sufficient to survive 12(b)(6) motion); see also Weston v. Pennsylvania, 251 F.3d

420, 431 (3d Cir. 2001) (finding that the district court erred in holding that a reprimand constitutes

an adverse employment action, given that there is no resulting change in conditions of

employment). Accordingly, Plaintiff cannot state a claim for denial of reasonable accommodation,

and Count I of the Complaint must be dismissed.

       Even assuming Plaintiff were to allege that Defendant threatened Mr. Ford with

termination, which it does not, mere threats of adverse employment action are insufficient to state

a claim for religious discrimination. See Mohammed, 2018 U.S. Dist. LEXIS 176855, *10 (“The

Court agrees with Defendant that the majority of the case law, especially in this circuit, concludes

that unrealized threats will not satisfy the third prong of the prima facie case for failure to

accommodate”); see also Walsh v. Irvin Stern's Costumes, No. 05-2515, 2006 U.S. Dist. LEXIS

2120, *16-17 (E.D. Pa. Jan. 19, 2006) (“[T]he very nature of an unfulfilled threat means [the

plaintiff] cannot prove that the [d]efendants’ conduct impacted her current or future employment

opportunities . . .”). Other Circuits are in agreement that threats of discipline or termination do not

suffice to demonstrate adverse employment action. See, e.g., Vawter v.Alcoa, Inc., No. 07-0019,

2008 U.S. Dist. LEXIS 100354, *11 (N.D. Ind. Dec. 10, 2008) (“[T]he Seventh Circuit has

required more than a mere threat of discipline in order for a plaintiff to show an adverse

employment action”) (citation omitted); Bowles v. New York City Transit Authority, 285 F. App’x



                                                  6
          Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 7 of 11



812, 814 (2d Cir. 2008) (affirming dismissal of failure to accommodate claim and holding that

“stand-alone” comment threatening termination, without evidence that it “ripened” into any further

action, was insufficient to establish the third prong of prima facie case”).

       Indeed, even criticism and a written warning do not constitute adverse employment actions

in this context. Wheeler v. Voicestream Wireless Servs., No. 03-1916, 2005 U.S. Dist. LEXIS

43525, *22, n.4 (M.D. Pa. 2005); see Weston v. Pennsylvania, 251 F.3d 420, 431 (3d Cir. 2001)

(written reprimand does not constitute an adverse employment action where there is no resulting

change in conditions of employment); Robinson v. City of Pittsburgh, 120 F.3d 1286 1301 (1997)

(oral reprimand is not an adverse employment action). Moreover, Courts of the Third Circuit have

held that an “investigation” of an employee’s absences do not constitute adverse employment

action. Rosati v. Colello, 94 F. Supp. 3d 704, 714 (E.D. Pa. 2015); see Williams v. Pa. Human

Relations Commission, No. 14-1290, 2016 U.S. Dist. LEXIS 160760, **50-51 (W.D. Pa. Nov. 21,

2016) (holding that a pre-disciplinary conference cannot fairly be construed as discipline). Finally,

neither the concern of possible future dismissal, nor the fact a prior disciplinary action (such as

attendance “points”) could potentially be used in future progressive discipline will suffice to

constitute an adverse employment action for the purposes of Title VII. See Tunis v. City of Newark,

184 Fed. Appx. 140, 143 (3d Cir. 2006); Heuschkel v. McCulley, No. 05-5312, 2008 U.S. Dist.

LEXIS 22143, *12 (D.N.J. Mar. 19, 2008).

       Based on the allegations of the Complaint, Plaintiff cannot state a prima facie claim of

failure to accommodation on the basis of religion, where Center One took no materially adverse

employment action against Mr. Ford because of his religious belief or his failure to appear for

work on the conflicting date. Again, the instant Complaint alleges only that that Mr. Ford was

issued “disciplinary points,” required to attend the ERC committee meeting to discuss his



                                                  7
         Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 8 of 11



absences, and was further “told he could not take any more days off from work.” Thereafter, Mr.

Ford resigned employment based on his assumption that he would be disciplined for taking future

time off for religious observance. Under the law cited herein, these alleged actions fall well short

of any action which can be considered adverse employment action for the purposes of a claim

pursuant to Title VII. Accordingly, Plaintiff’s failure to accommodate claim must be dismissed

for failure to state a claim upon which relief can be granted.

       C.      The Complaint Fails to State a Claim for Constructive Discharge “Because of
               Religion”

       Plaintiff’s Complaint fails to allege the requisite conduct to demonstrate a claim of

constructive discharge. For an atmosphere of harassment or hostility to be actionable, the

offending behavior “must be sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Pa. State Police v. Suders, 542 U.S.

129, 147 (2004) (quoting Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (internal

quotation marks and brackets omitted). A hostile-environment constructive discharge claim

entails something more: A plaintiff who advances such a claim must show working conditions

so intolerable that a reasonable person would have felt compelled to resign. Suders, 542 U.S. at

147 (emphasis added).

       Mr. Ford voluntarily resigned employment with Center One, and the Complaint implies

that Mr. Ford was compelled to resign because he anticipated future discipline based on a potential

future conflict between his religious beliefs and a work requirement. Doc. 1 at at ¶¶ 39-40. It is

well-settled that “[t]he law of constructive discharge is not concerned with subjective fears of

possible future dismissal.” Tunis v. City of Newark, 184 Fed. Appx. 140, 143 (3d Cir. 2006). As

the Third Circuit explained:




                                                 8
         Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 9 of 11



       While the law protects employees from concerted, calculated efforts to expel them
       or the imposition of unduly harsh conditions not visited upon their co-worker in
       order to force them to quit, it does not guarantee that they will not suffer
       frustrations, challenges, disappointments and discipline.

Id. In analyzing a claim of constructive discharge in context with a related failure to accommodate

claim, this Court has stated, “the Third Circuit Court of Appeals has explained the following with

respect to constructive discharge:

       We employ an objective test to determine whether an employee can recover on a
       claim of constructive discharge and must therefore determine whether a reasonable
       jury could find that the employer permitted conditions so unpleasant or difficult
       that a reasonable person would have felt compelled to resign. Factors we have
       found relevant to this issue are whether the employer (1) threatened the employee
       with discharge or urged or suggested that she resign or retire, (2) demoted her, (3)
       reduced her pay or benefits, (4) involuntarily transferred her to a less desirable
       position, (5) altered her job responsibilities, or (6) gave unsatisfactory job
       evaluations.

McIntyre v. Archuleta, No. 14-0327, 2015 U.S. Dist. LEXIS 98841, **33-34 (W.D. Pa. Jul. 29,

2015) (citing Colwell v. Rite Aid Corp., 602 F.3d 495, 502-03 (3d Cir. 2010) (internal quotation

marks and alterations omitted)).

       Plaintiff’s Complaint does not allege that Ford was threatened with termination, demoted,

transferred, or subject to any of the above factors supporting constructive discharge. Rather,

Plaintiff merely alleges that Ford “knew Defendant would discharge him” if he took time off to

observe the holidays.” Thus, the conduct alleged in the Complaint falls well short of the requisite

conduct to state a constructive discharge claim under Title VII. Accordingly, Plaintiff’s Complaint

must be dismissed, in its entirety, pursuant to Fed. R. Civ. P. 12(b)(6).




                                                  9
         Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 10 of 11



IV.    CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that the Court enter an Order,

substantially in the form appended hereto, dismissing Plaintiff’s Complaint, in its entirety, with

prejudice, pursuant to Fed. R. Civ. P. 12(b)(6).

                                                        Respectfully submitted,

                                                        MARGOLIS EDELSTEIN

                                                        BY: /s/ Emily E. Mahler
                                                        Emily E. Mahler, Esquire
                                                        Pa. I.D. No. 310058
                                                        535 Smithfield Street, Suite 1100
                                                        Pittsburgh, PA 15222
                                                        Phone: 412-281-4256
                                                        Fax: 412-642-2380
                                                        emahler@margolisedelstein.com
                                                        Counsel for Defendant
                                                        Center One, LLC




                                                   10
        Case 2:19-cv-01242-DSC Document 8 Filed 12/05/19 Page 11 of 11



                               CERTIFICATE OF SERVICE

       I, Emily E. Mahler, Esquire, hereby certify that a true and correct copy of the within Brief

in Support of Defendant’s Motion to Dismiss has been served upon the following individuals via

Notice of Electronic Filing, this 5th day of December, 2019:



                                         Gregory A. Murray
                           U.S. Equal Employment Opportunity Commission
                                       Pittsburgh Area Office
                                William S. Moorhead Federal Building
                                        1000 Liberty Avenue
                                              Suite 1112
                                        Pittsburgh, PA 15222
                                        Counsel for Plaintiff


                                          Ronald L. Phillips
                           U.S. Equal Employment Opportunity Commission
                                       Baltimore Field Office
                                  City Crescent Building, 3rd Floor
                                         10 S. Howard Street
                                        Baltimore, MD 21201
                                        Counsel for Plaintiff


                                                    MARGOLIS EDELSTEIN

                                             BY:     /s/ Emily E. Mahler
                                                    Emily E. Mahler, Esquire
                                                    Counsel for Defendant
                                                    Center One, LLC
